335 F.2d 453
Cecil Riley ROYAL, Stalco, Inc., and Zero RefrigeratedLines, Appellants,v.Arline V. SELFRIDGE, Appellee.
No. 19136.
United States Court of Appeals Ninth Circuit.
July 17, 1964.

William B. Boone, Santa Rosa, Cal., McCormick, Barstow, Sheppard, Coyle & Best, Fresno, Cal., for appellants.
Darrell Glahn, Neumiller, Beardslee, Diehl, Siegert & Glahn, Stockton, Cal., for appellee.
Before ORR, HAMLEY, and BROWNING, Circuit Judges.
PER CURIAM.


1
Appellants appeal from a judgment entered in favor of a decedent's widow in a wrongful death action, asserting that the amount awarded is unsupported by any evidence of substantial pecuniary loss, and is excessive as a matter of law.


2
The decedent and appellee had lived apart for some time prior to the accident, and he had not contributed substantially to her support.  Appellants contend that under California law damage for loss of future support is not measured by the support which it was decedent's duty to furnish, but by the support which it was reasonable to expect the widow would in fact have received.  Even if we assume appellants are correct as to the law, we are satisfied that there was evidence from which the district court could conclude as a matter of fact that decedent and appellee had determined to re-establish a common home, and that at the time of her husband's death there was a reasonable expectation that he would in the future furnish her the support appropriate to his income.  We do not understand appellants to suggest that if this premise were accepted the amount awarded would nonetheless be excessive; and in any event we are satisfied that it would not.


3
Affirmed.